Citation Nr: 1133936	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  11-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Capital Regional Medical Center on February 3, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to January 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of a Department of Veterans Affairs (VA) Medical Center that denied the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred at Capital Regional Medical Center on February 3, 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for chronic paranoid schizophrenia, rated as 100 percent disabling.

2.  The Veteran received treatment for bronchitis and chronic obstructive pulmonary disease (COPD) at Capital Regional Medical Center on February 3, 2011.

3.  VA payment or reimbursement of the costs of the care on February 3, 2011, was not authorized.  

4.  The medical expenses incurred on February 3, 2011, were not incurred as a result of medical emergency and because a VA or other government facility was not feasibly available.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses incurred on February 3, 2011, have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2010).

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2010); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2010).

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2010).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2010).  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).

If any one of the criteria is lacking, the benefit sought may not be granted.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 Vet. App. 539 (1997).  

In addition, a Veteran is required to file a claim within 90 days of the latest of the following:  (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004 (2010).

The Veteran alleges that he should be reimbursed on the grounds that his medical condition was emergent and no VA or other government facility was feasibly available during his period of treatment.  Specifically, he contends that he had respiratory problems for which he stayed at the emergency room for 3 to 4 hours.  He maintains that the hospital wanted to admit him.  Also, the Veteran claims that the VA Medical Center in Tallahassee was closed on the day in question and that he went to the nearest medical facility for treatment.  The Veteran does not have any health insurance.  Service connection is in effect for chronic paranoid schizophrenia, rated as 100 percent disabling.  

The evidence of record shows that on February 2, 2011, the Veteran received treatment at the VA medical center for his service-connected psychiatric disorder.  He reported that he was not having any depression, anxiety, hallucinations, or paranoia, and that he had no need for psychotropic medications.  His main complaint was that he had been having flu symptoms for about two weeks.  The Veteran stated that he needed antibiotics.  The VA psychiatrist advised the Veteran to go to the walk-in clinic to be treated for his flu symptoms, but he declined.  He maintained that he had been to the walk-in clinic several times in the past but had not been seen.  He asserted that he would instead go to a private clinic for his flu symptoms.  He was noted to not be in any acute physical distress.  

On February 3, 2011, the Veteran arrived at the Capital Regional Medical Center by private vehicle.  He was seen at 1:48 p.m.  He complained of a cough that had started two weeks previously and was still present.  He reported that it had been gradual in onset but that it had been constant.  He described his illness as being moderate.  Examination revealed a moderate cough and mild sore throat.  The Veteran had no difficulty breathing, chest discomfort, fever, nasal congestion, sinus pressure, or sinus drainage.  There was also no evidence of headache, eye discomfort, nausea, vomiting, abdominal pain, pedal edema, calf pain, difficulty with urination, or skin rash.  All of his systems were otherwise found to be negative.  The Veteran was observed to be alert and in no acute distress.  He had no respiratory distress.  He had mild rales in the left lung base posteriorly.  An EKG was within normal limits.  A chest x-ray indicated normal heart size and a somewhat tortuous aorta.  There was no evidence of a focal infiltrate or effusion, but changes of COPD with bulla formation were noted, especially in the right upper lobe.  The Veteran was diagnosed with bronchitis and COPD.  The physician found that the clinical picture did not suggest any pharyngitis, tonsillitis, laryngitis, infectious mononucleosis, epiglottitis, sinusitis, allergic rhinitis, swimmer's ear, asthma, lung cancer, pneumonia, influenza, or sepsis.  At 3:40 p.m., the Veteran was found to be stable with improved physical examination findings and better symptoms.  He refused admission at 3:58 p.m. and indicated that he felt much better and would come back if he worsened.  Prior to being discharged, the Veteran was counseled in person regarding his stable condition, test results, and diagnosis.  His concerns were addressed, and his old emergency department records were reviewed.  He was instructed to return to the emergency department if he did not feel better and to follow up with his regular doctor the next day.    

The Veteran received treatment for respiratory disabilities on February 3, 2011.  The treatment at issue was thus not rendered for a service-connected disability or one associated therewith.  However, the Veteran is rated 100 percent permanently disabled due to a psychiatric disability.  The Board finds that the care and services not previously authorized were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  The evidence does not show that his condition was found to be medically emergent by the treating physicians.   In addition, VA facilities were feasibly available.  Based on those facts, the Veteran does not meet the criteria for entitlement under 38 U.S.C.A. § 1728(a) (West 2002).  However, consideration must be given to whether he is entitled to payment for such care under 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2010). 

The Board finds that an emergent medical situation, as understood by a prudent lay person, did not exist at the time the Veteran arrived at Capital Regional Medical Center.  The evidence shows that the Veteran had arrived by private vehicle and was not in any respiratory or other acute distress when he reported to the emergency department.  The only noted symptoms were a moderate cough and mild sore throat.  The Veteran even described his illness as being only moderate in severity.  His cough had already been present for the previous two weeks, during which time he had not sought any treatment for it.  Additionally, at the Veteran's VA psychiatric treatment session the day before, despite complaining about his flu symptoms and desiring antibiotics, he was not observed to be in any physical distress, nor did he seek any treatment for his respiratory disability that day.  The Board finds that the probative medical evidence shows that the Veteran was not experiencing an emergent medical situation at the time of his admission to the emergency room.  It was not reasonable and prudent for the Veteran to feel that a delay in seeking immediate medical attention would have been hazardous to life or health. 

Having determined that the Veteran's medical condition was not emergent at the time he sought private medical attention, the question of whether or not VA treatment was feasibly available to the Veteran at the time he received private treatment is moot.  However, the Board finds that VA treatment was feasibly available to him.  The Veteran asserts that VA treatment was not feasibly available because the VA Medical Center had been closed on the day he sought medical attention.  However, when the Veteran had complained of his flu symptoms at the VA medical center the previous day, he had declined to go to the VA walk-in clinic to be treated for his flu symptoms after being advised to do so.  He asserted that he would instead go to a private clinic for his flu symptoms because he had reportedly been to the VA walk-in clinic several times in the past but had not been seen.  The Board therefore finds that the Veteran elected to seek private medical attention of his own accord rather than due to any unavailability of VA facilities.  Because the Veteran had chosen to seek private medical attention of his own volition by refusing to go to a VA walk-in clinic for treatment and stating that he would instead seek treatment at a private clinic, the Board finds that at the time the Veteran sought private medical treatment, a VA facility was feasibly available to him.  The Board notes that the Veteran refused admission at the private medical facility.

While the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990). 

In sum, the Board concludes that at the time the Veteran sought private medical treatment, he did not have an emergent medical condition, and a VA facility was feasibly available to him.  Therefore, he is not entitled to reimbursement or payment of the unauthorized medical expenses incurred at Capital Regional Medical Center on February 3, 2011.  

Duties to Notify and Assist

VA must assist a claimant at the time that he files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As part of that assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Those provisions do not apply to claims under 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132 (2010); Barger v. Principi, 16 Vet. App. 132 (2002). 

Nevertheless, the Board notes that the RO has explained to the Veteran the basis for the finding that the medical expenses incurred on February 3, 2011, were not covered by VA.  The Veteran has been afforded the opportunity to present information and evidence in support of the claim.  He was offered the opportunity to testify before the Board, but did not request a hearing.  The Board finds that those actions satisfy any duties to notify and assist owed the Veteran in the development of his claim. 


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Capital Regional Medical Center on February 3, 2011, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


